In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1779V
                                        UNPUBLISHED


    KATHERINE BELTZ,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: April 8, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On November 11, 2019, Katherine Beltz filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she received a tetanus/diphtheria/acellular
pertussis (“Tdap”) vaccine on December 21, 2016, and that she subsequently suffered a
left shoulder injury related to the vaccine administration (“SIRVA”), a Table injury. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On April 5, 2021, Respondent filed his Rule 4(c) report and Proffer (“Rule
4/Proffer”) in which he concedes that Petitioner is entitled to compensation in this case.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Rule 4/Proffer at 1. Specifically, Respondent states that Petitioner “suffered a SIRVA of
the left shoulder as defined by the Vaccine Injury Table. Specifically, petitioner had no
recent history of pain, inflammation, or dysfunction of her left shoulder; the onset of pain
occurred within 48 hours after receipt of an intramuscular vaccination; the pain was limited
to the shoulder where the vaccine was administered; and, no other condition or
abnormality, such as brachial neuritis, has been identified to explain petitioner’s left
shoulder symptoms.” Id. at 6. Respondent further agrees that no other causes were
identified that could cause Petitioner’s SIRVA and that she has met the statutory
requirements by suffering the condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2